Exhibit 10.6

 

FIRST AMENDED AND RESTATED GUARANTY

 

FIRST AMENDED AND RESTATED GUARANTY (as the same may be amended, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of June 29,
2004, by and among each of the Subsidiaries listed on Schedule I hereto
(collectively, the “Subsidiary Guarantors”) and BANK OF AMERICA, N.A., as
administrative agent  (in such capacity, the “Administrative Agent”) on behalf
of the Lenders under and as defined in the Loan Agreement (hereinafter defined).

 

RECITALS

 

I.                                         Reference is made to that certain
Revolving Credit Agreement, dated as of April 26, 2002, by and among New Plan
Excel Realty Trust, Inc., a Maryland corporation (the “Borrower”), Fleet
National Bank, individually and as administrative agent (“FNB”) and the lenders
party thereto, as amended by that certain First Amendment to Revolving Credit
Agreement dated as of November 6, 2002, among Borrower, FNB and the lenders
party thereto and as further amended by that certain Second Amendment to
Revolving Credit Agreement dated as of September 29, 2003, among Borrower, FNB
and the lenders party thereto (as modified and amended, collectively, the
“Original Loan Agreement”).

 

II.                                     FNB, individually and as administrative
agent, has assigned all of its rights and obligations under the Original Loan
Agreement, the Original Guaranty (as hereinafter defined) and the other loan
documents executed in connection therewith to Bank of America, N.A.,
individually and as Administrative Agent.

 

III.                                 Borrower, the Lenders and the
Administrative Agent have entered into that certain First Amended and Restated
Revolving Credit Agreement, dated as of June 29, 2004, which amends and restates
the Original Loan Agreement (as the same may be amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”).

 

IV.                                 In connection with the execution and
delivery of the Loan Agreement, the Subsidiary Guarantors and Administrative
Agent desire to amend and restate in its entirety that certain Guaranty dated as
of April 26, 2002, by the Subsidiary Guarantors in favor of FNB for the benefit
of the Lenders (as modified and amended from time to time, the “Original
Guaranty”).

 

V.                                     The Administrative Agent and the Lenders
have made it a condition precedent to the effectiveness of the Loan Agreement
that each Subsidiary Guarantor execute and deliver this Guaranty.

 

VI.                                 Each Subsidiary Guarantor expects to derive
substantial benefit from the Loan Agreement and the transactions contemplated
thereby and, in furtherance thereof, has agreed to execute and deliver this
Guaranty.

 

Therefore, in consideration of the Recitals, the terms and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Subsidiary Guarantors and the
Administrative Agent hereby amend and restate the Original Guaranty in its
entirety and covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Defined Terms

 

(a)                                  Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Loan Agreement.

 

(b)                                 When used in this Guaranty, the following
capitalized terms shall have the respective meanings ascribed thereto as
follows:

 

“Borrower Obligations” means all present and future obligations and liabilities,
whether deemed principal, interest, additional interest, fees, expenses or
otherwise of the Borrower to the Administrative Agent and the Lenders,
including, without limitation, all obligations under (i) the Loan Agreement,
(ii) the Notes (including, without limitation, the Revolving Credit Notes, the
Swing Loan Note and the Competitive Advance Notes), (iii) the Letters of Credit,
and (iv) all other Loan Documents.

 

“Guarantor Obligations” means, with respect to each Subsidiary Guarantor, all of
the obligations and liabilities of such Subsidiary Guarantor hereunder, whether
fixed, contingent, now existing or hereafter arising, created, assumed, incurred
or acquired.

 

2.                                       Guarantee

 

(a)                                  Subject to Section 2(b), each Subsidiary
Guarantor hereby absolutely, irrevocably and unconditionally guarantees the full
and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the Borrower Obligations.  The agreements of each Subsidiary
Guarantor in this Guaranty constitute a guarantee of payment, and no Credit
Party shall have any obligation to enforce any Loan Document or exercise any
right or remedy with respect to any collateral security thereunder by any
action, including making or perfecting any claim against any Person or any
collateral security for any of the Borrower Obligations prior to being entitled
to the benefits of this Guaranty.  The Administrative Agent may, at its option,
proceed against the Subsidiary Guarantors, or any one or more of them, in the
first instance, to enforce the Guarantor Obligations without first proceeding
against the Borrower or any other Person, and without first resorting to any
other rights or remedies, as the Administrative Agent may deem advisable.  In
furtherance hereof, if any Credit Party is prevented by law from collecting or
otherwise hindered from collecting or otherwise enforcing any Borrower
Obligation in accordance with its terms, such Credit Party shall be entitled to
receive hereunder from the Subsidiary Guarantors after demand therefor, the sums
which would have been otherwise due had such collection or enforcement not been
prevented or hindered.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the maximum aggregate amount of the obligations of each
Subsidiary Guarantor hereunder shall not, as of any date of determination,
exceed the lesser of  the greatest amount that is valid and enforceable against
such Subsidiary Guarantor under principles of New York State contract law and 
the greatest amount that would not render such Subsidiary Guarantor’s liability
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any provisions of
applicable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liability (A) in respect of intercompany
indebtedness to the Borrower or any Affiliate or Subsidiary of the Borrower, to
the extent that such intercompany indebtedness

 

2

--------------------------------------------------------------------------------


 

would be discharged to the extent payment is made by such Subsidiary Guarantor
hereunder, and (B) under any guarantee of (1) senior unsecured indebtedness or
(2) indebtedness subordinated in right of payment to any Borrower Obligation, in
either case which contains a limitation as to maximum liability similar to that
set forth in this Section 2(b) and pursuant to which the liability of such
Subsidiary Guarantor hereunder is included in the liabilities taken into account
in determining such maximum liability) and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to applicable law or any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and other Affiliates or Subsidiaries of the Borrower of obligations arising
under guarantees by such parties.

 

(c)                                  Each Subsidiary Guarantor agrees that the
Guarantor Obligations may at any time and from time to time exceed the maximum
aggregate amount of the obligations of such Subsidiary Guarantor hereunder
without impairing this Guaranty or affecting the rights and remedies of any
Credit Party hereunder.

 

3.                                       Absolute Obligation

 

Except as provided by Section 8.2 of the Loan Agreement, no Subsidiary Guarantor
shall be released from liability hereunder unless and until the Commitments of
the Lenders have terminated and either (i) the Borrower shall have paid in full
the outstanding principal balance of the Loans, together with all accrued and
unpaid interest thereon, and all other amounts then due and owing under the Loan
Documents, or (ii) the Guarantor Obligations of such Subsidiary Guarantor shall
have been paid in full in cash.  Each Subsidiary Guarantor acknowledges and
agrees that (a) no Credit Party has made any representation or warranty to such
Subsidiary Guarantor with respect to the Borrower, any of its Subsidiaries, any
Loan Document, or any agreement, instrument or document executed or delivered in
connection therewith, or any other matter whatsoever, and (b) such Subsidiary
Guarantor shall be liable hereunder, and such liability shall not be affected or
impaired, irrespective of (A) the validity or enforceability of any Loan
Document, or any agreement, instrument or document executed or delivered in
connection therewith, or the collectability of any of the Borrower Obligations,
(B) the preference or priority ranking with respect to any of the Borrower
Obligations, (C) the existence, validity, enforceability or perfection of any
security interest or collateral security under any Loan Document, or the
release, exchange, substitution or loss or impairment of any such security
interest or collateral security, (D) any failure, delay, neglect or omission by
any Credit Party to realize upon or protect any direct or indirect collateral
security, indebtedness, liability or obligation, any Loan Document, or any
agreement, instrument or document executed or delivered in connection therewith,
or any of the Borrower Obligations, (E) the existence or exercise of any right
of set-off by any Credit Party, (F) the existence, validity or enforceability of
any other guarantee with respect to any of the Borrower Obligations, the
liability of any other Person in respect of any of the Borrower Obligations, or
the release of any such Person or any other guarantor of any of the Borrower
Obligations, (G) any act or omission of any Credit Party in connection with the
administration of any Loan Document or any of the Borrower Obligations, (H) the
bankruptcy, insolvency, reorganization or receivership of, or any other
proceeding for the relief of debtors commenced by or against, any Person, (I)
the disaffirmance or rejection, or the purported disaffirmance or purported
rejection, of any of the Borrower Obligations, any Loan Document, or any
agreement, instrument or document executed or

 

3

--------------------------------------------------------------------------------


 

delivered in connection therewith, in any bankruptcy, insolvency, reorganization
or receivership, or any other proceeding for the relief of debtor, relating to
any Person, (J) any law, regulation or decree now or hereafter in effect which
might in any manner affect any of the terms or provisions of any Loan Document,
or any agreement, instrument or document executed or delivered in connection
therewith or any of the Borrower Obligations, or which might cause or permit to
be invoked any alteration in the time, amount, manner or payment or performance
of any of the Borrower’s obligations and liabilities (including the Borrower
Obligations), (K) the merger or consolidation of the Borrower into or with any
Person, (L) the sale by the Borrower of all or any part of its assets, (M) the
fact that at any time and from time to time none of the Borrower Obligations may
be outstanding or owing to any Credit Party, (N) any amendment or modification
of, or supplement to, any Loan Document, or (O) any other reason or circumstance
which might otherwise constitute a defense available to or a discharge of the
Borrower in respect of its obligations or liabilities (including the Borrower
Obligations) or of such Subsidiary Guarantor in respect of any of the Guarantor
Obligations (other than by the performance in full thereof).

 

4.                                       Representations and Warranties

 

(a)                                  Each of the Subsidiary Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Loan Agreement are true and correct.

 

(b)                                 Each of the Subsidiary Guarantors represents
and warrants as to itself that it has full legal power and authority to enter
into, execute, deliver and perform the terms of this Guaranty, all of which have
been duly authorized by all proper and necessary corporate or trust action.

 

(c)                                  Each of the Subsidiary Guarantors
represents and warrants as to itself that this Guaranty constitutes the valid
and legally binding obligations of such Subsidiary Guarantor, and is enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally; and that the
execution, delivery and performance by such Subsidiary Guarantor of this
Guaranty does not violate the provisions of any applicable statute, law, rule or
regulation of any Governmental Authority.

 

(d)                                 Each of the Subsidiary Guarantors represents
and warrants as to itself that no consent, authorization or approval of, filing
with, notice to, or exemption by, stockholders, any Governmental Authority or
any other Person not obtained is required to be obtained by such Subsidiary
Guarantor to authorize, or is required in connection with, the execution,
delivery and performance of this Guaranty or is required to be obtained by such
Subsidiary Guarantor as a condition to the validity or enforceability of this
Guaranty.

 

5.                                       Notices

 

Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be in
writing (including facsimile) and shall be given in the manner set forth in
Section 11.2 of the Loan Agreement (i) in the case of the Administrative Agent,
to the address set forth in Section 11.2 of the Loan Agreement, (ii) in the case
of a Subsidiary Guarantor, to the address set forth in Schedule I hereto, or
(iii) in the

 

4

--------------------------------------------------------------------------------


 

case of each party hereto, to such other addresses as to which the
Administrative Agent may be hereafter notified by the respective parties hereto.

 

6.                                       Expenses

 

Each Subsidiary Guarantor agrees that it shall, promptly after demand, pay to
the Administrative Agent any and all reasonable out-of-pocket sums, costs and
expenses, which any Credit Party may pay or incur defending, protecting or
enforcing this Guaranty (whether suit is instituted or not), reasonable
attorneys’ fees and disbursements.  All sums, costs and expenses which are due
and payable pursuant to this Section shall bear interest, payable on demand, at
the highest rate then payable on the Borrower Obligations.

 

7.                                       Repayment in Bankruptcy, etc.

 

If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Guarantor Obligations, any Credit Party shall be
required to repay any amounts previously paid by or on behalf of the Borrower or
any Subsidiary Guarantor in reduction thereof by virtue of an order of any court
having jurisdiction in the premises, including as a result of an adjudication
that such amounts constituted preferential payments or fraudulent conveyances,
the Subsidiary Guarantors unconditionally agree to pay to the Administrative
Agent, within 10 days after demand, a sum in cash equal to the amount of such
repayment, together with interest on such amount from the date of such repayment
by such Credit Party to the date of payment to the Administrative Agent at the
applicable after-maturity rate set forth in the Loan Agreement.

 

8.                                       Miscellaneous

 

(a)                                  Except as otherwise expressly provided in
this Guaranty, each Subsidiary Guarantor hereby waives presentment, demand for
payment, notice of default, nonperformance and dishonor, protest and notice of
protest of or in respect of this Guaranty, the other Loan Documents and the
Borrower Obligations, notice of acceptance of this Guaranty and reliance
hereupon by any Credit Party, and the incurrence of any of the Borrower
Obligations, notice of any sale of collateral security or any default of any
sort.

 

(b)                                 No Subsidiary Guarantor is relying upon any
Credit Party to provide to such Subsidiary Guarantor any information concerning
the Borrower or any of its Subsidiaries, and each Subsidiary Guarantor has made
arrangements satisfactory to such Subsidiary Guarantor to obtain from the
Borrower on a continuing basis such information concerning the Borrower and its
Subsidiaries as such Subsidiary Guarantor may desire.

 

(c)                                  Each Subsidiary Guarantor agrees that any
statement of account with respect to the Borrower Obligations from any Credit
Party to the Borrower which binds the Borrower shall also be binding upon such
Subsidiary Guarantor, and that copies of said statements of account maintained
in the regular course of or such Credit Party’s business may be used in evidence
against such Subsidiary Guarantor in order to establish its Guarantor
Obligations.

 

(d)                                 Each Subsidiary Guarantor acknowledges that
it has received a copy of the Loan Documents and has approved of the same.  In
addition, each Subsidiary Guarantor

 

5

--------------------------------------------------------------------------------


 

acknowledges having read each Loan Document and having had the advice of counsel
in connection with all matters concerning its execution and delivery of this
Guaranty.

 

(e)                                  This Guaranty shall be binding upon each
Subsidiary Guarantor and its successors and inure to the benefit of, and be
enforceable by the Administrative Agent, Lenders and their respective
successors, transferees and assigns.  No Subsidiary Guarantor may assign any
right, or delegate any duty, it may have under this Guaranty.

 

(f)                                    Subject to the limitations set forth in
Section 2(b), the Guarantor Obligations shall be joint and several.

 

(g)                                 This Guaranty is the “Guaranty” referred to
in the Loan Agreement, and is subject to, and should be construed in accordance
with, the provisions thereof.  Each of the parties hereto acknowledges and
agrees that the following provisions of the Loan Agreement are made applicable
to this Guaranty and all such provisions are incorporated by reference herein as
if fully set forth herein, including Sections 1 (Definitions), 2.11 (Taxes; Net
Payments), 9.1 (Events of Default), 11.1 (Amendments and Waivers), 11.3 (No
Waiver; Cumulative Remedies), 11.5 (Payment of Expenses and Taxes), 11.7
(Successors and Assigns), 11.9 (Counterparts), 11.12 (Indemnity), 11.13
(Governing Law), 11.14, (Headings Descriptive), 11.15 (Severability), 11.16
(Integration), 11.17 (Consent to Jurisdiction), 11.18 (Service of Process),
11.19 (No Limitation on Service or Suit) and 11.20 (WAIVER OF TRIAL BY JURY)
thereof.

 

(h)                                 Each Subsidiary Guarantor agrees that (i)
the execution and delivery of a Guaranty by any Required Additional Guarantor
after the date hereof shall not affect the obligations of the Subsidiary
Guarantors hereunder, and (ii) the Subsidiary Guarantors and each such Required
Additional Guarantor shall, subject to Section 2(b), be jointly and severally
liable for all of the Borrower Obligations.

 

(i)                                     If, notwithstanding the provisions of
Section 8(g) above, this Guaranty is deemed to be governed by California law,
then the following shall apply but shall not in any way limit the generality of
any other provisions contained in this Guaranty.

 

The Subsidiary Guarantors hereby waive (a) any defense of the Subsidiary
Guarantors based upon a Credit Party’s election of any remedy against the
Subsidiary Guarantors or Borrower or both; (b) any defense based upon a Credit
Party’s failure to disclose to the Subsidiary Guarantors any information
concerning Borrower’s financial condition or any other circumstances bearing on
Borrower’s ability to pay all sums payable under the Loan Documents; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (d) any defense based upon a Credit Party’s
election, in any proceeding instituted under Title 11, U.S.C.A., as amended from
time to time or any successor thereto (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute; (e) any right of subrogation, any right to enforce any remedy which a
Credit Party may have against Borrower and any right to participate in, or
benefit from, any security for any of the Loan Documents now or hereafter held
by the Credit Parties; and (f) benefit of any statute of limitations affecting
the liability of the Subsidiary Guarantors hereunder or the enforcement hereof. 
Without limiting the generality of the foregoing or any other provision hereof,
the Subsidiary Guarantors expressly waive any and all benefits which might
otherwise be available to the Subsidiary Guarantors under Sections 2787 to 2855,
inclusive, of the California

 

6

--------------------------------------------------------------------------------


 

Civil Code, including without limitation, Sections 2809, 2810, 2819, 2839, 2845,
2849 and 2850, and all benefits which might otherwise be available to the
Subsidiary Guarantors under Sections 2899 and 3433 of the California Civil Code
and the California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or
any of such sections.  Furthermore, without limitation of any waiver otherwise
set forth herein, the Subsidiary Guarantors waive all rights and defenses
arising out of an election of remedies by the Credit Parties even though that
election of remedies, such as a nonjudicial foreclosure with respect to the
security for a guaranteed obligation, has destroyed the Subsidiary Guarantors’
rights of subrogation and reimbursement against the principal by operation of
Section 580d of the California Code of Civil Procedure or otherwise.

 

[SIGNATURES COMMENCE ON FOLLOWING PATE]

 

7

--------------------------------------------------------------------------------


 

IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Guaranty to be duly executed
on its behalf.

 

 

NEW PLAN REALTY TRUST, a
Massachusetts business trust

 

 

 

By:

 

/s/ Steven F. Siegel

 

Name:

Steven F. Siegel

 

Title:

 

Executive Vice President and Secretary

 

 

 

 

 

EXCEL REALTY TRUST - ST, INC., a
Delaware corporation

 

 

 

By:

 

/s/ Steven F. Siegel

 

Name:

Steven F. Siegel

 

Title:

 

Executive Vice President and Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

NEW PLAN FACTORY MALLS, INC., a
Delaware corporation

 

 

 

By:

 

/s/ Steven F. Siegel

 

Name:

Steven F. Siegel

 

Title:

 

Executive Vice President and Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV,
L.P., a Delaware limited partnership

 

 

 

By:

 

CA New Plan Asset, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

 

Executive Vice President and

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

8

--------------------------------------------------------------------------------


 

 

EXCEL REALTY TRUST-NC, a North
Carolina general partnership

 

 

 

By:

 

NC Properties #1 Inc., a Delaware
corporation, its managing partner

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

 

Executive Vice President and

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

NP OF TENNESSEE, L.P., a Delaware limited
partnership

 

 

 

By:

 

New Plan of Tennessee, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

 

Executive Vice President and

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

POINTE ORLANDO DEVELOPMENT
COMPANY, a California general partnership

 

 

 

By:

 

ERT Development Corporation, a
Delaware corporation, general partner

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

 

Executive Vice President and

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

By:

 

ERT Pointe Orlando, Inc., a New York
Corporation, a New York corporation,
general partner

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

 

Executive Vice President and

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

9

--------------------------------------------------------------------------------


 

 

CA NEW PLAN TEXAS ASSETS, L.P., a
Delaware limited partnership

 

 

 

By:

 

CA New Plan Floating Rate SPE, Inc., a
Delaware corporation, its sole general
partner

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

 

Executive Vice President and

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY
OWNER I, LLC, a Delaware limited liability
company

 

 

 

By:

 

/s/ Steven F. Siegel

 

Name:

Steven F. Siegel

 

Title:

 

Executive Vice President and Secretary

 

 

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware
limited liability company

 

 

 

By:

 

/s/ Steven F. Siegel

 

Name:

Steven F. Siegel

 

Title:

 

Executive Vice President and Secretary

 

 

 

 

 

NEW PLAN PROPERTY HOLDING
COMPANY, a Maryland real estate investment
trust

 

 

 

By:

 

/s/ Steven F. Siegel

 

Name:

Steven F. Siegel

 

Title:

 

Executive Vice President and Secretary

 

10

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

By:

 

/s/ Kelley Prentiss

 

Name:

Kelley Prentiss

 

Title:

 

Principal

 

11

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TO SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTORS

 

UNDER FIRST AMENDED AND RESTATED GUARANTY
DATED AS OF JUNE 29, 2004

 

Name

 

Jurisdiction of
Incorporation or Formation

 

Address for Notices

 

 

 

 

 

New Plan Realty Trust

 

Massachusetts

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

Excel Realty Trust – ST, Inc.

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

New Plan Factory Malls, Inc.

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

CA New Plan Asset Partnership IV, L.P.

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

Excel Realty Trust-NC

 

North Carolina

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

NP of Tennessee, L.P.

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

Pointe Orlando Development Company

 

California

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

12

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation or Formation

 

Address for Notices

 

 

 

 

 

CA New Plan Texas Assets, L.P.

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

HK New Plan Exchange Property Owner I, LLC

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

New Plan of Illinois, LLC

 

Delaware

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

 

 

 

 

New Plan Property Holding Company

 

Maryland

 

c/o New Plan Excel
Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036

 

13

--------------------------------------------------------------------------------